ICJ_133_NavigationalRights_CRI_NIC_2009-07-13_JUD_01_ME_01_FR.txt. PINION INDIVIDUELLE DE M. LE JUGE SEPÚLVEDA-AMOR

 raduction]

J’adhère pleinement à l’essentiel du raisonnement tenu par la Cour
 ns le présent arrêt, de même qu’à la quasi-totalité des conclusions aux-
 elles elle est parvenue dans le dispositif. Toutefois, en ce qui concerne
 licéité de l’imposition par le Nicaragua d’une obligation de visa, il me
mble que la Cour a manqué de prendre en compte l’intérêt légitime que
   Etat pouvait avoir à contrôler ses frontières et l’entrée sur son terri-
 re, et de préciser en conséquence l’étendue de ses pouvoirs de régle-
entation à cet effet. En outre, son raisonnement concernant l’argument
  Costa Rica relatif à la pêche de subsistance ne me semble pas reposer
r une base juridique solide, ce qui risque de rendre sa conclusion diffi-
e à accepter pour les Parties.

     I. LE CONTRÔLE DES FRONTIÈRES EN TANT QUE BUT LÉGITIME

 1. La Cour a conclu que « le Nicaragua a le pouvoir de réglementer
xercice par le Costa Rica du droit de libre navigation qu’il tient du
 ité de 1858 ». Elle ajoute toutefois — précision importante — que
 ui-ci « n’est pas illimité », mais subordonné aux « droits et obligations
s Parties » (arrêt, par. 87).
 2. De l’avis de la Cour, l’exercice par le Nicaragua de son pouvoir de
glementation doit satisfaire à certaines conditions. S’il doit naturelle-
ent être compatible avec les termes du traité, il doit en outre n’être ni
 criminatoire ni déraisonnable. La mesure de réglementation en ques-
 n doit poursuivre un but légitime et « seulement assujettir l’activité en
use à certaines règles, sans rendre impossible ni entraver de façon sub-
 ntielle l’exercice du droit de libre navigation » (ibid. ; les italiques sont
  moi).
 3. Pour ce qui est de la charge de la preuve concernant la thèse du
osta Rica selon laquelle le Nicaragua exercerait son pouvoir de régle-
entation de façon déraisonnable et agirait ainsi de façon illicite, la Cour
clairement affirmé que c’était au Costa Rica qu’il incombait d’établir
  éléments de fait étayant ses griefs :
      « La Cour note que le Costa Rica, à l’appui de sa thèse selon
   laquelle l’action du Nicaragua est illicite, avance des éléments de fait
   visant à en démontrer le caractère déraisonnable en invoquant l’inci-
   dence prétendument disproportionnée des mesures en question. La
   Cour rappelle que, selon un principe général bien établi, c’est au
   Costa Rica qu’il incombe d’établir ces éléments (cf. Délimitation
   maritime en mer Noire (Roumanie c. Ukraine), arrêt, C.I.J. Recueil

                                                                           64

  2009, p. 86, par. 68 et affaires qui y sont citées). En outre, une juri-
  diction qui examine le caractère raisonnable d’une réglementation
  doit reconnaître que c’est à l’autorité de réglementation, en l’occur-
  rence à l’Etat qui jouit de la souveraineté sur le fleuve, que revient la
  responsabilité principale d’apprécier la nécessité de réglementer et,
  en se fondant sur sa connaissance de la situation, de retenir à cette
  fin la mesure qu’il estime la plus appropriée. Il ne suffit pas, pour
  contester une réglementation, d’affirmer en termes généraux qu’elle
  est déraisonnable ; pour qu’une juridiction fasse droit à une telle
  contestation, des faits concrets et spécifiques doivent lui être présen-
  tés. » (Arrêt, par. 101.)

4. Le Nicaragua, en tant qu’Etat jouissant de la souveraineté sur le
uve San Juan, a la « responsabilité principale d’apprécier la nécessité de
glementer et ... de retenir à cette fin la mesure qu’il estime la plus
 propriée ». Il s’agit là d’un principe que la Cour elle-même a déclaré
voir respecter au moment d’examiner le caractère raisonnable des
esures de réglementation prises par le Nicaragua, à la lumière de « faits
ncrets et spécifiques » (ibid.). Toutes ces questions deviennent particu-
rement pertinentes dans la partie de l’arrêt que la Cour consacre à
 bligation d’obtention d’un visa et au pouvoir du Nicaragua d’imposer
s contrôles à l’entrée sur son territoire.
5. Au sujet de l’obligation de faire halte et de faire connaître son iden-
é, la Cour a indiqué que « le Nicaragua, en tant que souverain, a[vait] le
oit de connaître l’identité des personnes entrant sur son territoire et de
voir si elles en [étaient] sorties » (arrêt, par. 104). Elle estime également
 tabli que le nombre de touristes empruntant le fleuve a augmenté
 ns les années durant lesquelles l’obligation [de faire halte et de faire
nnaître son identité] a été en vigueur » (ibid., par. 106). La Cour
nclut que cette obligation est licite et que le Costa Rica n’en a pas
montré le caractère déraisonnable.
6. Selon la Cour, l’obligation d’obtenir un certificat d’appareillage
 posée par le Nicaragua sert un but légitime. En outre, elle « ne semble
 s avoir constitué une entrave substantielle à l’exercice par le Costa Rica
  sa liberté de navigation », ce dernier n’ayant pas mis en évidence « le
oindre cas où l’un de ses bateaux aurait été empêché de naviguer pour
 tre vu refuser arbitrairement un certificat » (ibid., par. 109).
7. L’obligation d’arborer le pavillon nicaraguayen dans certaines cir-
nstances « ne saurait être considérée comme représentant une entrave à
xercice de la liberté de navigation garantie aux bateaux costa-riciens ».
   Cour note en outre qu’il « ne lui a été présenté aucun élément de
euve attestant que les bateaux costa-riciens avaient été empêchés de
 viguer sur le San Juan du fait des conditions relatives aux pavillons
 posées par le Nicaragua » (ibid., par. 132).
8. Il ressort clairement des paragraphes précédents que, dans son rai-
nnement, la Cour s’est systématiquement conformée aux principes
néraux exposés au paragraphe 101 de l’arrêt : dans chacun des cas pré-

                                                                          65

 és, elle a cherché à savoir si l’obligation imposée par le Nicaragua
travait de façon substantielle l’exercice du droit de libre navigation du
osta Rica, et si ce dernier s’était acquitté de la charge de la preuve. La
our, sur ces deux points, répond par la négative. Toutefois, son raison-
ment prend soudainement de sa cohérence lorsqu’elle en vient à l’obli-
 tion faite aux personnes pouvant bénéficier du droit de libre navigation
tenu par le Costa Rica de se procurer un visa.
 9. En effet, la Cour reconnaît tout d’abord que « [l]a faculté qu’a
aque Etat de délivrer ou de refuser des visas est une expression concrète
s prérogatives dont il jouit afin de contrôler l’entrée des non-nationaux
r son territoire » (arrêt, par. 113).
 10. Puis elle revient elle-même sur les « faits concrets et spécifiques »
vant « être présentés » « pour qu’une juridiction fasse droit à une
  contestation » du caractère raisonnable d’une réglementation donnée
 id., par. 101). Selon elle, il ressort des faits présentés en l’espèce
   « que le nombre de touristes voyageant sur le fleuve à bord de
   bateaux costa-riciens a, en réalité, augmenté au cours de la période
   pendant laquelle [l’]obligation était en vigueur (voir paragraphe 99
   ci-dessus). Par ailleurs, le Costa Rica n’a présenté aucun élément de
   preuve attestant que des touristes se seraient vu arbitrairement refu-
   ser la délivrance d’un visa, et le Nicaragua précise qu’il n’impose pas
   aux ressortissants des pays d’où proviennent la plupart des touristes
   empruntant le San Juan d’obtenir des visas. En outre, des déroga-
   tions ont été accordées par le Nicaragua aux membres des commu-
   nautés costa-riciennes riveraines et à certains commerçants costa-
   riciens qui utilisent régulièrement le fleuve. » (Ibid., par. 116.)
 11. Or, il apparaît clairement, à la lumière de ce que la Cour a déclaré,
 e ces « faits concrets et spécifiques » ne sauraient amener à conclure
 e, en exigeant l’obtention d’un visa, le Nicaragua rend impossible ou
trave de façon substantielle l’exercice du droit de libre navigation du
osta Rica. L’obligation que le Nicaragua impose sert un but légitime, à
voir celui d’assurer le contrôle des frontières et de l’entrée sur le terri-
 re, et n’est en rien discriminatoire. Le Costa Rica n’a produit aucune
euve du caractère déraisonnable ou discriminatoire de l’obligation de
  procurer un visa imposée par le Nicaragua, et la Cour n’en a pas
 vantage invoqué dans l’arrêt.
 12. C’est donc de manière fort surprenante que la Cour, après avoir
ppelé que « la faculté qu’a chaque Etat de délivrer ou de refuser des
 as est de nature discrétionnaire », parvient à la conclusion suivante :
   « le Nicaragua ne saurait imposer l’obligation d’être munies d’un
   visa aux personnes qui ... peuvent bénéficier du droit de libre naviga-
   tion détenu par le Costa Rica. Si ce bénéfice leur était refusé, la
   liberté de navigation serait entravée. Dans ces conditions, l’institu-
   tion d’un visa obligatoire est une violation du droit consacré par le
   traité. » (Ibid., par. 115.)

                                                                         66

 La Cour ne précise nullement en quoi la liberté de navigation serait
travée si une personne bénéficiant du droit de libre navigation du
osta Rica était tenue d’obtenir un visa de l’Etat ayant souveraineté sur
  eaux du San Juan.
 13. L’arrêt n’indique pas pourquoi des personnes qui ne sont pas
sta-riciennes peuvent également bénéficier du droit de libre navigation
 rêt, par. 114) sans s’acquitter des obligations imposées par l’Etat déte-
 nt l’autorité exclusive et la pleine souveraineté sur les eaux du San Juan.
 corder le bénéfice du droit de libre navigation à tous les ressortissants
 angers, indépendamment des raisons pour lesquelles ils empruntent le
 n Juan et de leur Etat d’origine, ne peut être que contraire au principe
 e la Cour a elle-même énoncé dans l’arrêt, selon lequel « [l]a faculté
 ’a chaque Etat de délivrer ou de refuser des visas est une expression
ncrète des prérogatives dont il jouit afin de contrôler l’entrée des non-
 tionaux sur son territoire » (ibid., par. 113). Assurément, le Nicaragua
  saurait être empêché d’exercer son pouvoir de réglementer l’entrée des
 sortissants étrangers sur son territoire.
 14. Le fait d’interdire l’imposition de toute obligation de se munir
un visa aux ressortissants étrangers empruntant le San Juan, et ainsi
empêcher le Nicaragua d’exercer un contrôle de l’entrée sur son ter-
oire via les eaux du fleuve, peut entraîner un risque pour la sûreté
 blique de ce pays.
 15. Etendre le droit de libre navigation à tous les ressortissants étran-
rs voyageant sur le San Juan, sans autre condition, aura pour effet de
ntraindre le Nicaragua à établir plusieurs postes de police aux fron-
 res tout au long de la rive gauche du fleuve, dans le secteur où le
osta Rica exerce son droit de libre navigation, mesure qui ne lui per-
ettra sans doute même pas d’empêcher l’entrée clandestine sur son sol,
a le fleuve, de non-Costa-Riciens bénéficiant d’un droit qui, juridique-
ent, n’a été reconnu qu’au Costa Rica et à ses ressortissants.

16. Selon la Cour, « le Nicaragua ne saurait imposer l’obligation d’être
unies d’un visa aux personnes qui ... peuvent bénéficier du droit de libre
 vigation détenu par le Costa Rica. Si ce bénéfice leur était refusé, la
 erté de navigation serait entravée. » (Ibid., par. 115.) Cette conclusion
  à l’encontre du raisonnement tenu par la Cour dans de précédents
 ragraphes de l’arrêt et n’est certainement pas fondée sur les « faits
ncrets et spécifiques » requis, d’après la Cour, pour permettre à une
 idiction de parvenir à un tel constat. Dans le cadre de son raisonne-
ent, la Cour n’expose aucun fait déterminant qui viendrait appuyer
rgument selon lequel le Nicaragua entraverait la liberté de navigation
  exerçant son pouvoir discrétionnaire de délivrer des visas. En l’occur-
nce, elle aurait dû tenir compte du fait que, dans ses écritures et à
udience, le Costa Rica n’a mis en évidence aucun cas d’entrave à la
 erté de navigation du fait d’un refus arbitraire de délivrance de visa. Il
 sort au contraire des éléments de preuve que le Nicaragua a produits,
 que le Costa Rica n’a pas contestés, que

                                                                         67

  « la fréquentation touristique costa-ricienne sur le fleuve San Juan a
  augmenté de plus de 350 % entre 1998 — année où, selon le Costa
  Rica, le Nicaragua a commencé à violer ses droits sur le San Juan
  de manière systématique — et 2004, année précédant le début de
  la présente instance » [CR 2009/7, p. 45-46, par. 21 (Reichler) ;
  voir également CR 2009/5, p. 25, par. 44 (Reichler) ; duplique du
  Nicaragua, par. 4.33, tableau 1, et vol. II, annexe 71].
Le Costa Rica n’a pas prouvé ce qu’il avance, à savoir que l’institution
   visa obligatoire aurait « pratiquement détruit ... le secteur [costa-
 ien] du transport commercial de touristes » sur le San Juan (réplique
   Costa Rica, p. 159, par. 4.12 iii)).
17. La Cour conclut dans son arrêt que le Nicaragua « n’a pas le
oit d’exiger des personnes voyageant à bord de bateaux costa-
 iens qui exercent leur droit de libre navigation sur le fleuve qu’elles
  procurent des visas » (arrêt, par. 117). Le Nicaragua peut toute-
  s invoquer certains droits conventionnels, consacrés dans des
aités régionaux et multilatéraux, qui fondent en droit l’imposi-
  n d’une obligation de visa et lui permettront de réglementer
 ntrée sur son territoire et le contrôle de ses frontières sur les
ux du San Juan dans certaines circonstances clairement
 finies.
18. La convention américaine relative aux droits de l’homme
969) et le pacte international relatif aux droits civils et politiques
966), auxquels le Costa Rica et le Nicaragua sont tous deux
 rties, réglementent le droit de déplacement et de résidence
    des termes similaires : « Quiconque se trouve légalement
r le territoire d’un Etat a le droit d’y circuler librement et
y résider en conformité des lois régissant la matière. » Ces droits ne
 uvent
  « faire l’objet d’autres restrictions que celles qui, prévues par la loi,
  constituent des mesures indispensables ... à la prévention des
  infractions pénales, à la protection de la sécurité nationale, de la
  sûreté ou de l’ordre publics, de la moralité ou de la santé pu-
  bliques, ou des droits ou libertés d’autrui » (convention américaine,
  article 22 ; voir également l’article 12 du pacte relatif aux droits
  civils et politiques).
utant de conditions qui peuvent chacune justifier l’imposition, par le
 caragua, de l’obligation de se procurer un visa.
19. Si le Nicaragua s’en tient strictement aux termes de la conven-
 n et du pacte, il ne manquera à aucune obligation internationale en
 optant un instrument juridique à l’effet d’obliger les ressortissants
 angers à se procurer un visa et en déterminant les circonstances
 ns lesquelles la délivrance de celui-ci sera soumise à restriction
 curité nationale, sûreté ou ordre publics, moralité ou santé
 bliques, etc.).

                                                                        68

      II. FONDEMENT JURIDIQUE DE LA PÊCHE DE SUBSISTANCE

20. La Cour conclut dans son arrêt que le Costa Rica jouit d’un droit
utumier de pratiquer la pêche de subsistance. Or, son raisonnement en
spèce ne s’accorde pas avec les conclusions qu’elle a déjà eu l’occasion
 formuler en matière de reconnaissance des règles du droit internatio-
l coutumier, et il sera difficile de trouver un précédent allant dans le
ns de sa présente conclusion. Au paragraphe 141 de son arrêt, en effet,
 Cour déclare ce qui suit :
      « La Cour relève qu’il ne faut pas s’attendre qu’une telle pratique
   [la pêche de subsistance], par sa nature même, et tout particulière-
   ment au vu de l’isolement de la région, ainsi que de la faible densité
   et du caractère clairsemé de sa population, soit consignée de manière
   formelle dans un quelconque compte rendu officiel. De l’avis de la
   Cour, le fait que le Nicaragua n’ait pas nié l’existence d’un droit
   découlant de cette pratique, qui s’était poursuivie sans être entravée
   ni remise en question durant une très longue période, est particuliè-
   rement révélateur. »
Telles sont les bases sur lesquelles la Cour conclut à l’existence d’un
oit coutumier : la pratique, jamais consignée, d’une communauté de
cheurs dans une région isolée ; une pratique qui n’avait jamais été
vendiquée auparavant par le Costa Rica en tant que droit ; une pratique
 aquelle le Nicaragua ne s’est pas opposé — « le fait que le Nicaragua
ait pas nié l’existence d’un droit » —, alors que l’existence d’un droit n’a
mais été alléguée ni, a fortiori, prouvée.
21. Le Costa Rica n’a présenté à la Cour aucune preuve d’une reven-
cation juridique antérieure au dépôt de son mémoire et attestant qu’il
  jamais considéré disposer du droit de pratiquer la pêche de sub-
tance sur la rive droite du San Juan. Même sa requête introductive
 nstance ne fait pas mention d’une telle revendication.
22. Le Costa Rica n’est guère convaincant lorsqu’il allègue l’existence
un droit coutumier de pratiquer la pêche de subsistance. Il déclare que
 te pratique « a revêtu la patine d’une coutume », en l’absence de preuve
  contraire (réplique du Costa Rica, p. 84, par. 3.117). Il affirme en
 tre que la pratique de la pêche de subsistance, « doublée de l’inapplica-
 n totale de la réglementation interne à son égard et d’une absence
 ale de réaction négative du Nicaragua, a donné naissance à une règle
utumière locale » [CR 2009/3, p. 62, par. 41 (Kohen)]. Point n’est
soin de pratique étatique ; point n’est besoin d’opinio juris ; il suffit que
Nicaragua n’ait pas protesté contre une pratique jamais revendiquée en
nt que droit. Mais l’on peut difficilement mettre à la charge du Nica-
gua l’obligation de contester la teneur d’une revendication qui n’a
mais été formulée ; dès lors, le Costa Rica n’est pas en mesure de
montrer que le Nicaragua avait accepté le respect de la pratique de la
che de subsistance comme l’une de ses obligations juridiques.
23. Il se pourrait fort bien que le Costa Rica ne soit pas lui-même

                                                                          69

 nvaincu par l’argument tendant à faire de la pratique de la pêche de
bsistance une règle coutumière. N’affirme-t-il pas que « [p]eu importe
   fond que l’on parle de coutume locale, d’acquiescement, d’accord
cite, de régime territorial ou encore de subsistance d’un droit tradi-
  nnel datant de l’époque coloniale auquel il n’a jamais été dérogé »
 R 2009/3, p. 62, par. 41 (Kohen)] ? Il est clair que le Costa Rica veut
 re reconnaître par la Cour l’existence d’un droit de pêcher à des fins de
bsistance, sans guère se soucier de la base juridique sur laquelle asseoir
  droit. Il est regrettable que la Cour n’ait pas privilégié un fondement
  idique plus solide lorsqu’elle a examiné l’argument du Costa Rica rela-
  à la pêche de subsistance.
 24. Conformément au précédent constitué par l’affaire du Droit d’asile,
 Costa Rica doit prouver que le droit coutumier de pratiquer la pêche
  subsistance s’est constitué de telle manière qu’il est devenu opposable
 l’autre Partie et que cette pratique reflète un droit appartenant au
osta Rica et un devoir incombant au Nicaragua (Droit d’asile (Colom-
  /Pérou), arrêt, C.I.J. Recueil 1950, p. 276-277). Le principe selon
quel les Etats intéressés doivent agir avec la conviction de se conformer
  e qui équivaut à une obligation juridique a été réaffirmé par la Cour à
usieurs reprises, par exemple dans les affaires du Plateau continental de
  mer du Nord ((République fédérale d’Allemagne/Danemark ; Républi-
 e fédérale d’Allemagne/Pays-Bas), arrêt, C.I.J. Recueil 1969, p. 44).
 25. Le temps constitue un autre élément important dans le processus
   formation du droit international coutumier. En la présente affaire,
  st dans le mémoire qu’il a soumis à la Cour le 29 août 2006, soit
oins de trois ans avant que celle-ci ne rende son arrêt, que le Costa
 ca a pour la première fois allégué l’existence, pour la communauté
  eraine locale établie sur la rive costa-ricienne du San Juan, d’un droit
 utumier de pêcher à des fins de subsistance. Affirmer l’existence d’un
oit coutumier s’étant constitué sur une période aussi brève va clairement
 l’encontre de la jurisprudence de la Cour en la matière ; dans
 ffaire du Droit de passage, en effet, la Cour était parvenue à la conclu-
  n suivante :
      « Cette pratique s’étant maintenue sur une période de plus d’un
   siècle un quart, ... la Cour considère, eu égard à toutes les circonstances
   de l’espèce, que cette pratique a été acceptée par les Parties comme
   étant le droit et a donné naissance à un droit et à une obligation cor-
   respondante. » (Droit de passage sur territoire indien (Portugal
   c. Inde), fond, arrêt, C.I.J. Recueil 1960, p. 40 ; les italiques sont de
   moi.)
 26. De même, dans l’affaire des Activités militaires et paramilitaires,
 Cour a réaffirmé que, pour établir une règle de droit international cou-
mier, elle « d[evait] examiner la pratique et l’opinio juris des Etats »
 ctivités militaires et paramilitaires au Nicaragua et contre celui-ci
Nicaragua c. Etats-Unis d’Amérique), fond, arrêt, C.I.J. Recueil 1986,
  97, par. 183). En l’espèce, la pratique d’une communauté locale de

                                                                           70

 erains costa-riciens ne peut être assimilée à celle de l’Etat costa-ricien
 -même, quoi qu’en dise ce dernier (arrêt, par. 132). La Cour a précisé
plusieurs reprises la nature des actes qu’elle entendait prendre en consi-
ration pour statuer sur l’existence d’une pratique, c’est-à-dire des actes
sceptibles d’aboutir à la création d’un droit coutumier. Il peut notam-
ent s’agir de mesures administratives, de textes législatifs, d’actes judi-
 ires, ou encore de traités.
27. S’agissant des exigences relatives à la pratique et à l’opinio juris des
ats, la Cour s’est attiré certaines critiques lorsqu’elle a reconnu l’exis-
nce d’une telle pratique sans étayer suffisamment ses conclusions. Dans
ffaire du Mandat d’arrêt, elle a ainsi indiqué avoir « examiné avec soin
 pratique des Etats, y compris les législations nationales et les quelques
cisions rendues par de hautes juridictions nationales » (Mandat d’arrêt
  11 avril 2000 (République démocratique du Congo c. Belgique), arrêt,
I.J. Recueil 2002, p. 24, par. 58). Le juge ad hoc Van den Wyngaert,
 ns son opinion dissidente, a toutefois estimé que,
   « en jugeant que les ministres des affaires étrangères en exercice
   bénéficient d’une immunité totale de juridiction pénale (par. 54 de
   l’arrêt), la Cour est parvenue à une conclusion dépourvue de fonde-
   ment en droit international positif. Avant d’en arriver à cette conclu-
   sion, la Cour aurait dû s’assurer qu’il existait un usus et une opinio
   juris établissant une coutume internationale en la matière. Il n’existe
   ni usus ni opinio juris établissant l’existence d’une coutume inter-
   nationale en ce sens. » (Ibid., p. 151, par. 23 ; les italiques sont de moi.)
 28. De ce qui précède, il découle que la thèse de l’existence d’un droit
 i serait fondé sur une coutume au sens où l’entend la Cour de pratiquer
 pêche de subsistance est dépourvue de tout fondement juridique. Cela
 , un tel droit revendiqué par le Costa Rica pourrait s’appuyer sur un
 tre fondement juridique offrant une assise plus solide aux conclusions
  la Cour en la matière — je songe ici au principe des droits acquis. La
our permanente avait en effet déjà indiqué en son temps que le « prin-
pe du respect des droits acquis » était un « principe qui ... fai[sai]t partie
   droit international commun » (Certains intérêts allemands en Haute-
 ésie polonaise, fond, arrêt no 7, 1926, C.P.J.I. série A no 7, p. 42).
 29. Dans l’affaire du Différend frontalier terrestre, insulaire et mari-
me, la Chambre a également renvoyé à la notion de droits acquis dans
 contexte de la situation particulière qu’elle s’attendait à voir naître
 ns certaines régions où, à l’issue de la délimitation de la frontière ter-
 tre, des ressortissants de l’une des Parties se trouveraient vivre sur le
 ritoire de l’autre, les droits de propriété établis en vertu des lois de
 ne des Parties se révélant avoir été accordés sur des terres faisant partie
   territoire de l’autre. La Chambre s’est déclarée convaincue que les
 ux Parties prendraient les mesures nécessaires « dans le respect total des
oits acquis comme dans un souci d’ordre et d’humanité » (Différend
  ntalier terrestre, insulaire et maritime (El Salvador/Honduras ; Nica-
gua (intervenant)), arrêt, C.I.J. Recueil 1992, p. 400-401, par. 66).

                                                                             71

30. De même, dans l’affaire Cameroun c. Nigéria, la Cour a conclu
 e, lorsqu’un village précédemment situé d’un côté de la frontière s’était
 ndu au-delà de celle-ci, il appartenait aux Parties de trouver une solu-
 n « aux fins d’assurer le respect des droits et intérêts de la population
cale » (Frontière terrestre et maritime entre le Cameroun et le Nigéria
 ameroun c. Nigéria ; Guinée équatoriale (intervenant)), arrêt,
I.J. Recueil 2002, p. 374, par. 123, et p. 370, par. 107).
31. Dans la présente instance, le Costa Rica n’a pas revendiqué l’exis-
nce de droits acquis par les riverains costa-riciens du fleuve. La Cour
en aurait pas moins pu explorer cette voie juridique de sa propre ini-
 tive, en exposant les raisons pour lesquelles l’argument des droits
quis lui semblait fondé ou non. En outre, elle aurait également dû
endre en considération d’autres possibilités juridiques, conformément
 x demandes et engagements exprès des Parties.
32. Au cours de la procédure orale, le Costa Rica a en effet formulé la
mande suivante :
  « nous prions respectueusement la Cour ... de prendre acte, dans
  son dispositif, pour suite à donner, de la position affichée par le Nica-
  ragua selon laquelle la pêche de subsistance pratiquée par les rive-
  rains, que ce soit de la rive costa-ricienne ou à partir de bateaux
  naviguant sur le fleuve, ne sera pas entravée » [CR 2009/6, p. 63,
  par. 30 (Crawford)].
33. Le Nicaragua a répondu en indiquant que, bien que « ne recon-
aissant] pas l’existence d’un droit coutumier de pêche dans ses eaux
 ritoriales, il n’a[vait] nullement l’intention d’empêcher les résidents
sta-riciens de se livrer à la pêche de subsistance » [CR 2009/5, p. 27,
r. 48 (Reichler)].
34. L’engagement pris par le Nicaragua devant la Cour doit être consi-
ré comme un engagement juridique revêtant un caractère obligatoire.
ans l’affaire des Essais nucléaires, la Cour a conclu que,
  « [q]uand l’Etat auteur de la déclaration entend[ait] être lié confor-
  mément à ses termes, cette intention conf[érait] à sa prise de position
  le caractère d’un engagement juridique, l’Etat intéressé étant désor-
  mais tenu en droit de suivre une ligne de conduite conforme à sa
  déclaration. Un engagement de cette nature, exprimé publiquement
  et dans l’intention de se lier, ... a un effet obligatoire. » (Essais
  nucléaires (Australie c. France), arrêt, C.I.J. Recueil 1974, p. 267,
  par. 43.)
35. Dans une affaire très récente (Belgique c. Sénégal), la Cour a de
ême déclaré que
  « le Sénégal, tant proprio motu qu’en réponse à une question posée
  par un membre de la Cour, a formellement et à plusieurs reprises, au
  cours des audiences, donné l’assurance qu’il ne permettra[it] pas à
  M. Habré de quitter son territoire avant que la Cour ait rendu sa
  décision définitive ».

                                                                        72

La Belgique a pour sa part indiqué qu’une telle déclaration solennelle
 ourrait [lui] suffire ... pour considérer que sa demande en indication de
esures conservatoires n’aurait plus d’objet, pour autant que certaines
nditions soient remplies ». Compte tenu de ces déclarations, la Cour a
nclu à l’absence de tout risque de préjudice irréparable aux droits
vendiqués par la Belgique (Questions concernant l’obligation de pour-
 vre ou d’extrader (Belgique c. Sénégal), mesures conservatoires, ordon-
nce du 28 mai 2009, C.I.J. Recueil 2009, p. 155-156, par. 69, 71, 72 et
).
36. Dans la présente affaire, la Cour aurait donc pu suivre sa jurispru-
nce en prenant note, dans son raisonnement et dans le dispositif de son
rêt, de l’engagement juridique pris par le Nicaragua au cours de la pro-
dure orale. En optant pour cette solution, consistant à constater le
ractère obligatoire de l’engagement formulé publiquement devant elle
 r le Nicaragua, la Cour aurait évité de s’écarter de ses propres précé-
nts concernant la nature et la teneur du droit international coutumier.
 e a toutefois choisi une autre voie, exposant de ce fait sa décision à des
saccords et à des objections.

                                (Signé) Bernardo SEPÚLVEDA-AMOR.




                                                                        73

